Van Brunt, P. J.
The denial of this motion seems to have been fully justified by the principles laid down in the Matter of the Petition of Marshall O. Roberts, decided by this court on the 9th of July, 1889, 24 N. Y. State Rep., 993, where it was held that this was a special proceeding and under the rule applied in Leavy v. Gardner, 63 N. Y., 624, it was entirely abated by the decease of the petitioner.
The order should be affirmed, with ten dollars costs and disbursements.
Bartlett and Barrett, JJ., concur.